Citation Nr: 1027361	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a left 
eye disability.

2.  Entitlement to service connection for a left eye disability.  

3.  Entitlement to a higher rating for service connected 
disability of the Veteran's right eye in combination with 
nonservice connected disability of his left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and F.V.


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from January 1951 until January 
1953.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In April 2010 the Veteran and F.V. testified during a 
videoconference hearing before the undersigned.  A transcript of 
that hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left eye 
disability and entitlement to higher rating for service connected 
disability of the Veteran's right eye in combination with 
nonservice connected disability of his left eye are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for left eye blindness in a 
May 2005 rating decision and sent notice of the decision and of 
the Veteran's appellate rights to the Veteran and his 
representative that same month; and no appeal of that decision 
was initiated.  

2.  Evidence has been received since the May 2005 rating 
decision, which is not cumulative or redundant of other evidence 
of record and which raises a reasonable possibility of 
substantiating the claim for service connection for a left eye 
diability.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, in which the RO denied the 
Veteran's claim for service connection for left eye blindness is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103(2009).

2.  Evidence added to the claims file since the May 2005 rating 
decision that denied service connection for left eye blindness is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdictional matters

The Board is required to consider all issues raised by the 
claimant or by the evidence of record.  See Robinson v. Peake, 21 
Vet. App. 545, 552 (2008).  In September 2006 the Veteran asked 
that VA reopen his claim for "service connected disability of my 
left eye."  Given that the record documents that the Veteran 
does not have light perception of his service connected right eye 
the matter of whether an increased rating is warranted under 
38 C.F.R. § 3.383 was reasonably raised when he filed his claim 
in September 2006.  Under that provision, compensation is payable 
for certain combinations of nonservice connected and service 
connected disabilities as if both disabilities were service 
connected.  Id.  Notwithstanding that the Veteran referred to 
"service connection," his claim was for compensation for left 
eye disability both based on service connection of the left eye 
disease or injury and based on application of § 3.383.  The RO 
denied compensation in the February 2007 rating decision and the 
Veteran has perfected an appeal of that decision.  Hence, the 
Board has jurisdiction over this issue.  38 U.S.C.A. § 7104(a) 
(West 2002).  

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the instant 
document, the Board decide to reopen the claim; a decision not 
unfavorable to the Veteran.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered. 

Service connection - Left eye

Service connection for left eye blindness was denied in a rating 
decision of May 2005.  The RO sent that decision, a letter 
notifying the Veteran of that decision, and a copy of his 
appellate rights to the Veteran and his representative that same 
month.  The Veteran did not appeal that decision and it became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
September 2006 the Veteran submitted an application to reopen his 
claim.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is that if new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted for a left eye disability, the Board must first 
determine whether the claim may be reopened.  38 U.S.C. A. § 
5108; 38 C.F.R. § 3.156(a).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified basis 
for that last final disallowance of the claim.  Id.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board does not 
evaluate the relative weight of evidence when determining whether 
to reopen a claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc) (holding that the Board must reopen a claim 
before weighing the probative value of the evidence).

Service connection was denied by the RO in May 2005 on the basis 
that the evidence of record did not show the Veteran's left eye 
disability was noted in service and the preponderance of the 
evidence since service did not associate a left eye disability 
with service.  Accordingly, in order to reopen the claim, 
evidence received since May 2005 must be both new and tend to 
show that the Veteran's disability had onset during service or is 
etiologically related to his service.

Evidence added to the record since May 2005 includes an August 
2006 opinion from Dr. "W.S.R." that indicates the it "is 
probably a reasonable assumption" that Veteran's left eye 
retinal detachment is related to an in-service trauma in which a 
carburetor exploded near his face in 1952.  

Dr. W.S.R.'s August 2006 report was not of record at the time of 
the last final denial of service connection for a left eye 
disability.  This report is therefore new evidence.  His opinion 
goes to the reason for the last final denial of the Veteran's 
claim.  Dr. W.S.R.'s letter is therefore new and material 
evidence and the claim must be reopened.  

ORDER

New and material evidence having been submitted to reopen a claim 
for service connection for a left eye disability, that claim is 
reopened.


REMAND

If VA has notice that a veteran has applied for disability 
benefits from the Social Security Administration (SSA) and that a 
reasonable possibility exists that the records from that agency 
may be relevant to the Veteran's claim for VA disability 
benefits, then VA has a duty to obtain the records.  Golz v. 
Shinseki, 590 F.3d 1317 (2010).  During a VA examination in 
October 2003, the Veteran reported that following a retinal 
detachment in the left eye he "went on SSI."  The Board 
interprets this report to indicate a reasonable possibility of 
relevant SSA records that have not been associated with the 
claims file.  Accordingly, a remand is necessary so that VA can 
make necessary efforts to obtain those records.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).  

With regard to the VA examination conducted in October 2003, the 
Board notes that the examiner did not provide rationale for the 
conclusions that "it is more likely than not that [the 
Veteran's] retinal detachments in both eyes were related to his 
marked myopia," and that "[n]either his glaucoma or cataracts 
are connected to his service injury."  An opinion consisting of 
a conclusion without an explanation is not an adequate opinion.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical 
opinion must include support for the conclusion reached).  
Additionally, the letter from Dr. W.S.R. is without explanation 
to support his conclusion.  The Board therefore does not have 
sufficient evidence upon which to decide whether service 
connection is warranted for the Veteran's left eye disability.  
On remand, VA must afford the Veteran an adequate examination 
that includes a relevant opinion supported by explanation.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Additionally, the Veteran has submitted evidence from December 
2008 that provides some evidence going to the visual acuity of 
his nonservice connected left eye disability.  The examination 
referred to above must therefore include examination of the 
central visual acuity and the field vision of his left eye.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant medical records and 
administrative decisions with regard to any 
claim by the Veteran for Social Security 
Administration disability benefits and 
associate any obtained records with the 
claims file.  If it is determined that no 
such records exist or that it would be futile 
to continue efforts to obtain the records, 
obtain a negative response and document all 
efforts to obtain the records and associate 
that documentation and response with the 
claims file.  If the latter is the case, send 
the Veteran a letter providing him with the 
notice specified in 38 C.F.R. § 3.159(e).  

2.  Only after the above has been 
accomplished, the Veteran is to be scheduled 
for a VA examination.  The claims file must 
be provided to the examiner, the examiner 
must review the claims file in conjunction 
with the examination, and the examiner must 
annotate the report as to whether the claims 
file was reviewed.  The examiner is to 
address the following: 

(a)  Conduct a full VA examination of the 
Veteran's left eye, including central visual 
acuity and peripheral field of vision 
measurements and provide the results.  
Identify all disorders of the left eye.  

(b)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any identified 
disorder of the left eye is due to an injury, 
event, or disease which occurred or had onset 
during service.  The examiner must provide an 
explanation, i.e., a rationale, for all 
conclusions reached.  The examiner must 
include discussion as to the carburetor 
explosion (which the RO has found to have 
been the cause of the Veteran's right eye 
disability) as it relates or does not relate 
to his left eye disability.  

(c)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
service connected right eye disorder caused 
any left eye disorder.  The examiner must 
provide an explanation, i.e., a rationale, 
for all conclusions reached.  

(d)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
service connected right eye disorder 
aggravated any left eye disorder.  By 
"aggravation" it is meant that a disability 
of the left eye was permanently worsened 
beyond its natural progression by a service 
connected disease or injury of the right eye.  
The examiner must provide an explanation, 
i.e., a rationale, for all conclusions 
reached

3.  Then readjudicate the claim on appeal 
with consideration of all applicable laws and 
regulations, including 38 C.F.R. § 3.383.  If 
any benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





 Department of Veterans Affairs


